Citation Nr: 1229343	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss and abscesses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1964.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The Veteran's tooth loss and abscesses did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss and abscesses have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2007 letter, sent prior to the initial May 2008 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim under the provisions of 38 U.S.C.A. § 1151 as well as his and VA's respective responsibilities in obtaining such evidence and information.

The Board notes that the Veteran was not provided with notice pursuant to Dingess/Hartman, supra.  Despite the inadequate notice provided to the Veteran on this element, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, because the Board concludes herein that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation  under the provisions of 38 U.S.C.A. § 1151 for tooth loss and abscesses, any questions as to the appropriate disability rating or effective date to be assigned are moot. 

Relevant to the duty to assist, the Veteran's service treatment records, as well as VA and private treatment records, have been obtained and considered.  Additionally, the Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disabilities.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorders, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.

Additionally, the Veteran was afforded a VA examination in April 2008 and an independent medical expert's (IME) opinion was obtained in April 2012 in order to adjudicate his claim.  In this regard, the Board notes that the April 2008 VA examiner offered an etiological opinion and based his conclusions on an interview with the Veteran, a review of the record, and a full examination.  Moreover, he offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Likewise, the physician who offered the IME opinion in April 2012 provided an etiological conclusion and rationale based on his review of the records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the April 2008 VA examiner and the physician who offered the April 2012 IME opinion are sufficient to assist VA in deciding the claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran contends that VA's treatment of his hypertension with Procardia and other blood pressure medications led to the development of dry mouth, which, in turn, caused tooth decay, dental abscesses, periodontal problems, and gum swelling.  In October 2007, the Veteran asserted that doctors had told him that his VA medication can cause his teeth to disintegrate.  In January 2008, he said that his entire mouth had abscesses and all the molars as well as the posterior and anterior teeth were affected.  In October 2008, the Veteran submitted a package of documents including medical literature regarding drug side effects and the mouth.

Compensation under 38 U.S.C.A. § 1151 is awarded for a qualifying additional disability as caused by improper VA treatment.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary of the VA, either by a Department employee or in a Department facility and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).  

VA medical records from the Ft. Myers, Florida, VA Outpatient Clinic, dated from December 1997 to June 2009, show that the Veteran's prescribed medications included Nifedipine (brand names include Procardia and Adalat) and Hydrocholorothiazide 25 milligrams (HCTZ 25/Triamterene) to control blood pressure.  A May 2006 VA record indicates that the Veteran did not have loose, capped, broken, or crooked teeth or dentures.  June 2009 VA outpatient dental records reveal that he was seen regarding two teeth that gave him pain.  Evaluation showed that teeth #20 and 22 had pulpal pathology.  Dental foci of infection exam with panoramic x-ray showed that teeth #20 and 22 were abscessing.  A June 22, 2009, VA dental record indicates that tooth #20, which was covered by gingival tissue, was surgically extracted.

In April 2008, a VA examiner reviewed the Veteran's medical records and performed a clinical evaluation.  The diagnosis was slight gingival hyperplasia mandibular area.  Poor oral hygiene was noted to be a contributing factor.  Xerostomia was noted to be associated with such diagnosis.  The VA examiner indicated that a review of the literature confirmed gingival hyperplasia can result from calcium channel blockers.  However, xerostomia was not identified as a side effect of these medications.  In the VA examiner's opinion, dental deterioration was secondary to the Veteran's poor hygiene and lack of professional care.  He reported that heart medications are not a contributing factor to dental deterioration.

By contrast, in an October 27, 2008 signed statement, R.D.S., D.D.S., indicated that he treated the Veteran since December 1999.  Dr. S stated that the medication Procardia, prescribed by the Veteran's VA physicians, caused him to suffer with gingival edemia and dry mouth syndrome.  He further indicated that such resulted in the dentist not having full access to deep scaling and left the Veteran to deal with rampant decay that requires many costly dental restorations.

In April 2012, the Board obtained an IME opinion.  The IME discussed the Veteran's treatment records extensively.  The IME noted the discrepancy between the Veteran's statement (and Dr. S's adoption thereof) that he has had good oral hygiene, and the June 2009 VA treatment records and April 2008 VA examiner's notations to the contrary.  The IME also noted a discrepancy between the April 2008 VA examiner's notation of slight gingival enlargement, and Dr. S's finding of extreme gingival enlargement sufficient to prevent a dentist or dental hygienist from performing deep scaling.  The IME noted that had such extreme gingival enlargement and dry mouth been present, it seems plausible that Dr. S could have contacted the Veteran's VA physicians and dentists to discuss the problem and possible solutions or treatments, but there is no record of such action from Dr. S's office.

Based in part on the foregoing, the IME opined that:

The appellant[']s records show that he was prescribed multiple medications for various problems.  Several of the drugs he was prescribed to include citalopram, triamteren/hctz and Nefazodone list dry mouth as a side effect.  Procardia/Adalat (Nifedipine)[,] a calcium channel blocker used also for hypertension[,] can cause gingival hyperplasia or enlargement as well as amlodipine besylate, also a calcium channel blocker.

Thus, with the multiple medications this patient has needed to be prescribed to control hypertension, depression and bipolar disorder, there is a 50 percent or greater probability that dry mouth and gingival enlargement to some degree were resultant.  The claimant claims that the medications directly led to his dental caries and abscesses as a result of the gingival enlargement and dry mouth....I conclude that the dental issues of caries, abscessed teeth, [and] gingival disease were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the claimant's medical treatment.  It would appear that a big causative factor for the problem was inadequate home dental hygiene and inadequate dental visits for professional dental prophylaxis.

As an initial matter, the Board finds that the Veteran has dry mouth and gingival enlargement as a result of the medications that were prescribed for his hypertension, depression, and bipolar disorder.  In this regard, such side effects are noted in the medical literature that the Veteran provided, as well as by the April 2008 and April 2012 physicians.  Specifically, the medical literature regarding drug side effects and the mouth submitted by the Veteran in October 2008 indicates that the type of drugs that the Veteran was on could result in dry mouth, bleeding gums, and overgrowth of gum tissue; however, such does not show that dental caries, tooth loss, and/or abscesses are a result of such medications.  Furthermore, the April 2008 and April 2012 physicians indicated that gingival enlargement and dry mouth may result from the use of the Veteran's medications.  However, as noted by the physicians, such medications do not cause dental caries, tooth loss, and/or abscesses.  Moreover, for the reasons discussed below, the Board further determines that the Veteran's dental caries, tooth loss, and abscesses are not the result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

Competent medical evidence includes statements from a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  As the April 2008 VA examiner, Dr. S., and the April 2012 IME are so qualified, their medical opinions constitute competent medical evidence.

The Veteran is competent to report that he has had good oral hygiene.  He is also competent to report that doctors have told him that his medication can cause his teeth to disintegrate.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In addition to evaluating competence, the Board has a duty to assess the credibility of the evidence of record.  Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Although the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence of the in-service event-see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006)-the Board may discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this regard, the Board finds that the credibility of the Veteran's self-report of good oral hygiene-which Dr. S adopted via the statement that the Veteran's homecare "seems" adequate, although he has not had a prophylaxis in that office-is outweighed by the contrary clinical findings of the April 2008 VA examiner and the June 2009 VA treating clinician.

Similarly, the Board finds that the credibility of the Veteran's statement that doctors had told him that his VA medication can cause his teeth to disintegrate is warranted only as to Dr. S.  With respect to any other doctors, VA specifically invited the Veteran to provide such medical evidence, or authorize VA to do so on his behalf, but the Veteran has neither named the other doctors nor provided VA with authorization to obtain such records.  Consequently, VA finds that the Veteran's statement that other doctors have linked his VA medication to teeth disintegration lacks credibility.  Caluza, supra.

The Board further finds that the Veteran, while having served as a dental hygienist during service, is not competent to opine that VA's treatment of his hypertension with Procardia and other blood pressure medications led to his development of dry mouth that caused him to develop tooth decay, dental abscesses, periodontal problems because the interaction of drugs with the mouth is a complex relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  In this regard, as a dental hygienist, the Veteran is competent to discuss proper dental care; however, he is not competent to discuss the interaction of various drugs with the body, to include the mouth.  Specifically, opining on such relationship requires specialized knowledge, i.e., the impact of certain drugs on the body, and there is no indication that the Veteran is competent to discuss such relationship.  Therefore, the Board accords the Veteran's statements regarding the etiology of his claimed dental disorders no probative value, as he is not competent to opine on those complex medical questions.  

Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one opinion over another based on the reasoning in the opinions, and whether and to what extent the Veteran's prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the April 2008 VA examiner's opinion and the April 2012 IME's opinion are entitled to greater probative weight than Dr. S's opinion for two reasons.  First, Dr. S's opinion relies on the inaccurate factual predicate that the Veteran had adequate home care.  See Kowalski v. Nicholson, 19 Vet. App. 171(2005) (in evaluating medical opinion evidence, the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the Veteran that formed the basis for the opinion).  Second, both the April 2008 VA examiner and the April 2012 IME provided more detailed and compelling rationales for their opinions than Dr. S, including specific references to the Veteran's dental history in his claims file.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion).  In that regard, the IME's opinion that the Veteran's dental disorders are largely attributable to inadequate home dental hygiene and inadequate dental visits for professional dental prophylaxis is consistent with the highly probative factual findings of the April 2008 VA examiner and the June 2009 VA treating clinician.

Therefore, as the probative evidence of record indicates that the Veteran's tooth loss and abscesses are the result of poor dental hygiene and a lack of professional care, the Board finds that such did not result from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss and abscesses.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for tooth loss and abscesses is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


